


EXHIBIT 10.22
TERMS FOR
2015 RESTRICTED STOCK UNIT GRANTS
UNDER THE MERCK & CO. INC 2010 INCENTIVE STOCK PLAN



This is a summary of the terms applicable to the Restricted Stock Unit (RSU)
Award specified in this document. Different terms may apply to any prior or
future RSU Awards.




Grant Type:
RSU - Annual
Grant Date:
May 1, 2015
Vesting Date:
May 1, 2018



Eligibility: Eligibility for grants is determined under the Merck & Co. Inc.
2010 Incentive Stock Plan for employees of the Company, its subsidiaries, its
affiliates or its joint ventures if designated by the Compensation and Benefits
Committee of Merck’s Board of Directors, or its delegate (the “Committee”).


I. GENERAL INFORMATION


A. Restricted Period. The Restricted Period is the period during which this RSU
Award is restricted and subject to forfeiture. The Restricted Period begins on
the Grant Date and ends on the third anniversary of the Grant Date unless ended
earlier under Article II below.


B. Dividend Equivalents. During the Restricted Period, dividend equivalents will
be accrued for the holder (“you”) if and to the extent dividends are paid by the
Company on Merck Common Stock. Payment of such dividends will be made, without
interest or earnings, at the end of the Restricted Period. If any portion of
this RSU Award lapses, is forfeited or expires, no dividend equivalents will be
credited or paid on such portion. Any payment of dividend equivalents will be
reduced to the extent necessary for the Company to satisfy any tax or other
withholding obligations. No voting rights apply to this RSU Award.


C. Distribution. Upon the expiration of the Restricted Period if you are then
employed, you will be entitled to receive a number of shares of Merck common
stock equal to the number of RSUs that have become unrestricted and the dividend
equivalents that accrued on that portion. Prior to distribution, you must
deliver to the Company an amount the Company determines to be sufficient to
satisfy any amount required to be withheld, including applicable taxes. The
Company may, in its sole discretion, withhold from the RSU Award distribution a
number of shares to pay applicable withholding (including taxes).


D. 409A Compliance. Anything to the contrary notwithstanding, no distribution of
RSUs may be made unless in compliance with Section 409A of the Internal Revenue
Code or any successor thereto. Specifically, distributions made due to a
separation from service (as defined in Section 409A) to a “Specified Employee”
as defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, to the
extent required by Section 409A of the Code will not be made until
administratively feasible following the first day of the sixth month following
the separation from service, in the same form as they would have been made had
this restriction not applied; provided further, that dividend equivalents that
otherwise would have accrued will accrue during the period during which
distribution is suspended.


E. Subject to Recoupment. For employees in Band 600 and above, this RSU Award
will be subject to recoupment in the event of certain violations of Company
policy in accordance with the
 
 
Company’s policy for Recoupment of Compensation for Compliance Violations, as
set forth in Appendix A (as may be amended from time to time).


II. TERMINATION OF EMPLOYMENT


If your employment with the Company is terminated during the Restricted Period,
your right to this RSU Award will be determined according to the terms in this
Section II.


A. General Rule. If your employment is terminated during the Restricted Period
for any reason other than those specified in the following paragraphs, this RSU
Award (and any accrued dividend equivalents) will be forfeited on the date your
employment ends. If your employment is terminated as described in this paragraph
and you are later rehired by the Company or JV, this grant nevertheless will
expire according to this paragraph notwithstanding such rehire.


B. Sale. If your employment is terminated during the Restricted Period and the
Company determines that such termination resulted from the sale of your
subsidiary, division or joint venture, the following portion of your RSU Award
and accrued dividend equivalents will be distributed to you at such time as it
would have been paid if your employment had continued: one‑third if employment
terminates on or after the Grant Date but before the first anniversary thereof;
and all if employment terminates on or after the first anniversary of the Grant
Date. The remainder will be forfeited on the date your employment ends. If your
employment is terminated as described in this paragraph and you are later
rehired by the Company or JV, this grant nevertheless will expire according to
this paragraph notwithstanding such rehire.


C. Involuntary Termination. If your employment terminates during the Restricted
Period and the Company determines that your employment was involuntarily
terminated on or after the first anniversary of the Grant Date and during the
Restricted Period, a pro rata portion (based on the number of completed months
held prior to the date your employment terminated) of your RSU Award and accrued
dividend equivalents will be distributed to you at such time as they would have
been paid if your employment had continued. The remainder will be forfeited on
the date your employment ends. An “involuntary termination” includes termination
of your employment by the Company as the result of a restructuring or job
elimination, but excludes non-performance of your duties and the reasons listed
under paragraphs B, or D through H of this section. If your employment is
terminated as described in this paragraph and you are later rehired by the
Company or JV, this grant nevertheless will expire according to this paragraph
notwithstanding such rehire.


D. Retirement. If you terminate employment during the Restricted Period by
retirement then a pro-rata portion of this RSU Award will continue and be
distributable in accordance with its terms as if employment had continued and
will be distributed at the time active RSU Grantees receive distributions with
respect to this Restricted Period. The pro-rata portion is the number of
complete months of employment, beginning on the Grant Date and ending on the
date





--------------------------------------------------------------------------------




employment terminates, divided by 36. The remainder of this RSU Award and any
accrued dividends will terminate on the date employment terminates. For grantees
who are employed in the U.S., “retirement” means a termination of employment
after attaining the earliest of (a) age 55 with at least 10 years of service (b)
such age and service that provides eligibility for subsidized retiree medical
coverage or (c) age 65 without regard to years of service. For other grantees,
“retirement” is determined by the Company. If your employment is terminated as
described in this paragraph and you are later rehired by the Company or JV, this
grant nevertheless will expire according to this paragraph notwithstanding such
rehire.


E. Death. If your employment terminates due to your death during the Restricted
Period, all of this RSU Award and accrued dividend equivalents will be
distributed to your estate as soon as possible after your death.


F. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct, this RSU Award and accrued dividend equivalents
will be forfeited immediately upon your receipt of notice of such termination.


G. Disability. If your employment is terminated during the Restricted Period and
the Company determines that such termination resulted from inability to perform
the material duties of your role by reason of a physical or mental infirmity
that is expected to last for at least six months or to result in your death,
whether or not you are eligible for disability benefits from any applicable
disability program, then this RSU Award will continue and be distributable in
accordance with its terms as if employment had continued and will be distributed
at the time active RSU Grantees receive distributions with respect to this RSU
Award.


H. Change in Control. If the Company involuntarily terminates your employment
during the Restricted Period without Cause before the second anniversary after
the closing of any change in control, then this RSU Award will continue in
accordance with its terms as if employment had continued and will be distributed
at the time active RSU Grantees receive distributions with respect to this RSU
Award. If this RSU does not remain outstanding following the change in control
and is not converted into a successor RSU, then you will be entitled to receive
cash for this RSU in an amount equal to the fair market value of the
consideration paid to Merck stockholders for a share of Merck common stock in
the change in control payable within 30 days of the closing of the change in
control. On the second anniversary of the closing of the change in control, this
paragraph shall expire. Change in control is defined in the Merck & Co., Inc.
Change in Control Separation Benefits Plan (excluding an MSD Change in Control),
but if RSUs are considered “deferred compensation” under Section 409A of the
Internal Revenue Code, the definition of change in control will be modified to
the extent necessary to comply with Section 409A.


I. Joint Venture. Employment with a joint venture or other entity in which the
Company has a significant business or ownership interest is not considered
termination of employment for purposes of this RSU Award. Such employment must
be approved by, and contiguous with employment by, the Company. The terms set
out in paragraphs A-H above apply to this RSU Award while you are employed by
the joint venture or other entity.


III. TRANSFERABILITY


This RSU Award is not transferable and may not be assigned or otherwise
transferred.






 
IV. ADMINISTRATION


The Committee is responsible for construing and interpreting this grant,
including the right to construe disputed or doubtful plan provisions, and may
establish, amend and construe such rules and regulations as it may deem
necessary or desirable for the proper administration of this grant. Any decision
or action taken or to be taken by the Committee, arising out of or in connection
with the construction, administration, interpretation and effect of this grant
shall, to the maximum extent permitted by applicable law, be within its absolute
discretion (except as otherwise specifically provided herein) and shall be
final, binding and conclusive upon the Company, all eligible employees and any
person claiming under or through any eligible employee. All determinations by
the Committee including, without limitation, determinations of the eligible
employees, the form, amount and timing of incentives, the terms and provisions
of incentives and the writings evidencing incentives, need not be uniform and
may be made selectively among eligible employees who receive, or are eligible to
receive, Incentives hereunder, whether or not such eligible employees are
similarly situated.


V. GRANTS NOT PART OF EMPLOYMENT CONTRACT


Notwithstanding reference to grants of incentives in letters offering employment
or in specific employment agreements, incentives do not constitute part of any
employment contract between the Company or JV and the grantee, whether the
employment contract arises as a matter of agreement or applicable law. The value
of any grant or of the proceeds of any exercise of incentives are not included
in calculating compensation for purposes of pension payments, separation pay,
termination indemnities or other similar payments due upon termination of
employment.


This RSU Award is subject to the provisions of the 2010 Incentive Stock Plan.
For further information regarding your RSU Award, you may access the Merck
Global Long-Term Incentives homepage via http://onemerck.com


Unless you notify the Company in writing that you wish to refuse this grant
within 60 days of the Grant Date, you will be deemed to acknowledge that you
have read, understood and agree to all of the terms, conditions and provisions
of this document and the Merck & Co., Inc. 2010 Incentive Stock Plan.


If you wish to reject this grant, you must send your written notice of rejection
to the Company at:


Attention: Global Executive Compensation and Benefits
Merck & Co., Inc.
2000 Galloping Hill Road, Building K-1
Kenilworth, New Jersey, U.S.A. 07033









--------------------------------------------------------------------------------

Appendix A
Recoupment of Compensation for Compliance Violations

POLICIES AND PROCEDURES


Policy
It is the policy of the Compensation and Benefits Committee of the Board of
Directors (the “Committee”) that the Committee will exercise its discretion to
determine whether to seek Recoupment of any bonus and/or other incentive
compensation paid or awarded to an Affected Employee with respect to any
performance period beginning after December 31, 2013, where it determines, in
consultation with the Audit Committee, that: a) the Affected Employee engaged in
misconduct, or failed to reasonably supervise an employee who engaged in
misconduct, that resulted in a Material Policy Violation relating to the
research, development,
manufacturing, sales, or marketing of Company products; and b) the Committee
concludes that the Material Policy Violation caused Significant Harm to the
Company, as those terms are defined in this policy. The Committee’s exercise of
its discretion may take into account any considerations determined by the
Committee to be relevant.


Definitions
1. “Recoupment” is defined to include any and all of the following actions to
the extent permitted by law: (a) reducing the amount of a current or future
bonus or other cash or non-cash incentive compensation award, (b) requiring
reimbursement of a bonus or other cash-based incentive compensation award paid
with respect to the most recently completed performance period, (c) cancelling
all or a portion of a future-vesting equity award, (d) cancelling all or a
portion of an equity award that vested within the previous twelve-month period,
(e) requiring return of shares paid upon vesting and/or reimbursement of any
proceeds received from the sale of an equity award, in each case that vested
within the previous twelve-month period, and (f) any other method of reducing
the total compensation paid to an employee for any prior twelve-month period or
any current or future period.


2. A “Material Policy Violation” is defined as a material violation of a Company
policy relating to the research, development, manufacturing, sales, or marketing
of Company products.


3. An “Affected Employee” is an employee in Band 600 or higher who (i) engaged
in misconduct that results in a Material Policy Violation; or (ii) failed in his
or her supervisory responsibilities to reasonably manage or monitor the conduct
of an employee who engaged in misconduct that results in a Material Policy
Violation.


4. “Significant Harm” means a significant negative impact on the Company’s
financial operating results or reputation.


Procedures
1. The Committee, acting in consultation with the Audit Committee, shall
administer this policy and have full discretion to interpret and to make any and
all determinations under this policy, subject to the approval of the full Board
of Directors in the case of a determination to seek or waive Recoupment from the
Chief Executive Officer.


2. The General Counsel, in consultation with the Chief Ethics and Compliance
Officer and the Executive Vice President, Human Resources, is responsible for
determining whether to refer a matter to the Committee for review under this
policy and for assisting the Committee with its review. The Committee may
consult with other Board Committees and any external or internal advisors as it
deems appropriate.


3. If the Committee, acting in consultation with the Audit Committee, determines
that there is a basis for seeking
 


Recoupment under this policy, the Committee shall exercise its discretion to
determine for each Affected Employee, on an individual basis, whether, and to
what extent and in which manner, to seek Recoupment.


4. In exercising its discretion, the Committee may take into consideration, as
it deems appropriate, all of the facts and circumstances of the particular
matter and the general interests of the Company.


Delegation to Management for Certain Recoupment Decisions
The Committee hereby delegates to the Chief Executive Officer (who may further
delegate as he deems appropriate) the authority to administer this policy and to
make any and all decisions under it regarding Affected Employees who are not
Section 16 Officers of the Company. Section 16 Officers are employees of the
Company who are subject to Section 16 of the Securities Exchange Act of 1934.
Management shall report to the Committee on any affirmative decisions to seek
Recoupment pursuant to this delegation.


Disclosure of Recoupment Decisions
The Company will comply with all applicable securities laws and regulations,
including Securities and Exchange Commission disclosure requirements regarding
executive compensation. The Company may also, but is not obligated to, provide
additional disclosure beyond that required by law when the Company deems it to
be appropriate and determines that such disclosure is in the best interest of
the Company and its shareholders.


Miscellaneous
Nothing in this policy shall limit or otherwise affect any of the following: 1)
management’s ability to take any disciplinary action with respect to any
Affected Employee; 2) the Committee’s ability to use its negative discretion
with respect to any incentive compensation performance target at any time; or 3)
the Committee’s or management’s ability to reduce the amount (in whole or in
part) of a current or future bonus or other cash or non-cash incentive
compensation award to any executive or other employee for any reason as they may
deem appropriate and to the extent permitted by law. Nothing in this policy
shall replace or otherwise limit or affect the Clawback Policy for EIP Awards
Upon Significant Restatement of Financial Results and/or the Clawback Policy for
PSUs Upon Significant Restatement of Financial Results.





